Title: From James Madison to James Monroe, 20 August 1800
From: Madison, James
To: Monroe, James


Dear Sir
Aug: 20. 1800
I recd. your favor by the last mail and return the inclosures without repeating the remarks made to you heretofore. I have noted a trifling variation or two in the letter to G. S. which may perhaps the better guard it agst. misconstructions of any sort. The person contemp⟨lated⟩ for your Overseer has not yet come up nor been heard from. His brother however has written to him, and it is probable he will at least hold himself unengaged till he has treated with you. You may be assured we shall do the best possible for you; but he is so much in demand, that we dare not be too sanguine. Mrs. M. & the whole family are muc⟨h⟩ disappd. at the danger of losing the residue of the visit from yours, which was looked for with particular satisfaction. We Still hope that the obstacles will not be found insuperable; and that in any event, you will take this route on your return towards Richmond. Mrs. M. presents her since⟨res⟩t ⟨af⟩fection to Mrs. Monroe & Miss Eliza, in which her sisters join her; ⟨a⟩nd charges ⟨me⟩ to express both that & her hopes of still having them with her before Richd. repossesses them, with all the emphasis I can use. No oppy. havg. offered, I have been obliged to defer writing till today, by the mail which will not be in Milton till tomorrow morning. I fear therefore it may not get to hand before you leave Albemarle, unless you should halt for the arrival of the mail on your way thro’ Milton. Yrs. affy.
Js. Madison Jr
On reperusing your letter I find the letter to G. S. has been sent. My suggestions consequently will be of no use, if they otherwise deserved attention. I can not think a second letter requisite, unless called for by a reply to the first. Under all the circumstances of the case, I must advise you by no means to assume the debts nor do I see the necessity of sending copies to Mr. D. It may not be amiss to write him an acct. of the correspondence in terms to embarrass him as little as possible with himself or G. S.
